DOWNEY, Judge,
dissenting:
By court order oral argument was dispensed with in this case. In due course, after reading the briefs and considering the record, the panel of judges conferred on the disposition of the case and concluded the judgment should be affirmed without opinion.
We now have for consideration what appellants term a petition for rehearing, which in actuality suggests the case was given short shrift and takes the court to task for disposing of the case without writing an opinion. The function of a petition for rehearing is to point out to the court the points of law and fact that the court has overlooked or misapprehended. Fla.R. *30App.P. 9.380. Its purpose is not to reargue the merits of the case, express counsel’s disagreement with the result, or chastise the court for not writing an opinion. See opinion on rehearing in State v. Green, 105 So.2d 817 (Fla. 1st DCA 1958). While we appreciate that the parties and counsel would prefer an opinion in every case, and I concede that would be ideal, it is not possible in this jurisdiction in view of the volume of litigation the court is required to process.
It seems to me that appellants’ criticism has goaded the court into writing an opinion. Therefore, while I agree entirely with the substance of the majority opinion, rather than issue the opinion, I would strike the paper filed by appellants styled “Petition For Re-Hearing.”